Tuck, J.,
delivered the opinion of this court.
The correctness of the ruling on the first of the defendant’s prayers is not before us, as he did not appeal. W’e are confined to the points presented by the appeal of the children of Lucinda, against whom the defendant obtained a verdict and judgment; and these arise on the second prayer of the defendant, which the court granted, and on the second of the appellants, which was refused.
The defendant’s second prayer,- as granted, assumes that -none of the petitioners, other than Lucinda, are entitled to freedom, no matter when born, whether before or after their *115mother became free. It is shown that some of them were born after 1847, when, as is alleged, Lucinda reached the age of twenty-seven. We have no doubt that Lucinda was free at that age, whatever her mistress may have intended; because, according to the established doctrine in this State, in reference to conditional bequests of freedom, the words, “to go to Africa,” can have no effect on the question. By the terms of the will she became free at the age of twenty-seven. We cannot distinguish this case from that of Spencer vs. Dennis, 8 Gill, 314. See also, Vansant vs. Roberts, 3 Md. Rep., 127. The consequence is that the children of Lucinda, if any, born after that time, were free at their birth, and that the second prayer of the defendant was too comprehensive in classing them with the others, as not entitled to freedom. According to Grierson’s testimony, if believed by the jury, some of them were born after their mother became free. As an entire proposition, therefore, the prayer was erroneous, and should have been refused.
But we think there was no error in refusing the second prayer of the petitioners, which asserts that such of Lucinda’s children, as were under the age of five at the time she reached twenty-seven, are entitled to their freedom. It is a mistake to suppose that they became free when their mother’s freedom commenced. Their state was made to depend on a contingency; the removal of the mother to Africa. It may have been so declared as an inducement to the mother to emigrate. If the expectation of freedom, as to these children, should be defeated, so is the wish of tbe testatrix, that her negroes should leave the State: each result is caused by the mother’s remaining here. A master may limit the time at which freedom is to commence, and it may be on a contingent event. If the event does not happen, the negro remains a slave. 8 Gill, 321. Act of 1809, ch. 171. Williams vs. Ash, 1 Howard’s Rep., 1.
In the last case, where negroes were left to a person, with the proviso that they should be free, if carried out of the State of Maryland, or sold to any one, it was held that freedom attached on the removal or sale, but that if the legatee had died before either event, the negro would have remained a slave. *116Here, the bequest is not of freedom to particular children, in esse, but to those to be born, who might answer a certain description at the happening of an event, uncertain as to time; and provision is made as to the status of some of these negroes, in the event of others dying in this country, or refusing to go to Africa. What the condition of these children is, in the present state of things, is not a question before us, and we pass no ppinion upon it. But, it is by no means clear, that the testatrix intended f.j)ey should be free, when their mother became go, whether they were carried away or remained in the country.
(Decided July 15th, 1859.)
For the reasons assigned, the ruling of the court is reversed pn the second prayer of the defendant, and affirmed on that of the petitioners.

Judgment reversed arid procedendo awarded.